Name: 94/837/EC: Commission Decision of 16 December 1994 laying down special conditions for the approval of the re-wrapping centres referred to in Council Directive 77/99/EEC and rules for the marketing of the products therefrom
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  marketing;  tariff policy
 Date Published: 1994-12-31

 Avis juridique important|31994D083794/837/EC: Commission Decision of 16 December 1994 laying down special conditions for the approval of the re-wrapping centres referred to in Council Directive 77/99/EEC and rules for the marketing of the products therefrom Official Journal L 352 , 31/12/1994 P. 0015 - 0015 Finnish special edition: Chapter 3 Volume 65 P. 0175 Swedish special edition: Chapter 3 Volume 65 P. 0175 COMMISSION DECISION of 16 December 1994 laying down special conditions for the approval of the rewrapping centres referred to in Council Directive 77/99/EEC and rules for the marketing of the products therefrom (94/837/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting the production and marketing of meat products and certain other products of animal origin (1), as last amended by Directive 92/118/EEC (2), and in particular Article 17 thereof, Whereas the rewrapping centres may carry out handling operations, in addition to rewrapping and/or reassembling, such as cutting or slicing meat products; whereas this can entail the handling of products unprotected by their wrapping or packaging materials; Whereas the hygiene conditions under which these operations are to be carried out should be defined; Whereas rules for the health marking of the products from these rewrapping centres should also be laid down; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Rewrapping centres which only reassemble products without removing the wrapping must fulfil the relevant conditions set out in Annex B, Chapter VII, point 1 to Directive 77/99/EEC. 2. Rewrapping centres carrying out unwrapping and rewrapping operations, must fulfil the relevant conditions set out in Annex A, Chapters I and II to Directive 77/99/EEC and the pertinent conditions set out in Annex B, Chapter I, points 1 (a), (b), (d), (e) and (f) and 2 (a), (c), (i) and (j) to the said Directive. Article 2 1. Products from the rewrapping centres referred to in Article 1 (1) must keep the health mark of the production establishment of origin. Products from the rewrapping centres referred to in Article 1 (2) must carry a health mark in accordance with the provisions set out in Annex B, Chapter VI to Directive 77/99/EEC. The health mark shall be issued to the rewrapping centres by the competent authority. Where products from different sources are reassembled, the health mark of the rewrapping centre must be applied to the last packaging made in the rewrapping centres. 2. Rewrapping centres must set up a special registration system so as to enable the competent authority to trace a rewrapped product back to the establishment of origin. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 85. (2) OJ No L 62, 15. 3. 1993, p. 49.